Citation Nr: 0511415	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-16 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety and stress disorder.

2.  Entitlement to service connection a low back disorder, to 
include as secondary to service connected foot disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain.

5.  Entitlement to an evaluation in excess of 30 percent for 
right foot pain with chronic lesions.

6.  Entitlement to an evaluation in excess of 20 percent for 
left foot pain with chronic lesions.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the veteran withdrew his request for a 
hearing.


FINDINGS OF FACT

1.  In a December 1994 decision, the Board denied service 
connection for an anxiety and stress disorder. 

2.  The new evidence submitted since the December 1994 Board 
decision, by itself or when considered with previous evidence 
of record, is not so significant that it must be considered 
in order to decide the merits of the claim seeking service 
connection for an anxiety and stress disorder.

3.  A low back disability was not manifested until many years 
following the veteran's separation from active duty and the 
veteran's current low back disability is not related to his 
military service or his service-connected ankle or foot 
disabilities.

4.  The veteran's service-connected right ankle disability is 
manifested by limitation of motion that does not more nearly 
approximate marked than moderate. 

5.  The veteran's service-connected left ankle disability is 
manifested by limitation of motion that does not more nearly 
approximate marked than moderate. 

6.  The service-connected right foot disorder with chronic 
lesions does not more nearly approximate moderately severe 
foot disability than moderate foot disability during the 
pendency of this claim.  

7.  The service-connected left foot disorder with chronic 
lesions does not more nearly approximate moderately severe 
foot disability than moderate foot disability during the 
pendency of this claim.  

8.  The appellant is service connected for a right ankle 
disorder, evaluated as 10 percent disabling; a left ankle 
disorder, evaluated as 10 percent disabling; a right foot 
disorder with chronic lesions, evaluated as 30 percent 
disabling; and a left foot disorder with chronic lesions, 
evaluated as 20 percent disabling.  A combined disability 
evaluation of 60 percent is in effect.  These evaluations do 
not meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

9.  The appellant's only service-connected disabilities have 
not been shown to be of such severity as to preclude 
substantially gainful employment.







CONCLUSIONS OF LAW

1.  The December 1994 Board decision, which denied service 
connection for an anxiety and stress disorder, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim seeking service connection for an anxiety and 
stress disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disability was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated during such service and is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

4.  The criteria for an initial disability rating in excess 
of 10 percent for the right ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).

5.  The criteria for an initial disability rating in excess 
of 10 percent for the left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).

6.  Entitlement to a rating in excess of 30 percent for a 
right foot disorder with chronic lesions is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5284 (2004).  

7.  Entitlement to a rating in excess of 20 percent for a 
left foot disorder with chronic lesions is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5284 (2004).  

8.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The record shows that the Board denied the veteran's claim of 
entitlement to service connection for an anxiety and stress 
disorder in a December 1994 decision.  The rating decision 
therefore became final.  38 U.S.C.A. § 7104.  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for an anxiety and stress disorder was received in 
August 2000. 

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the Board 
denied this claim in December 1994 includes VA and non-VA 
medical records, as well as written statements provided by 
the veteran and his representative.  This evidence 
cumulatively shows that the veteran has been generally 
treated for anxiety since December 1994.  

The Board denied the claim in December 1994 because there was 
no competent evidence of record showing that the veteran was 
diagnosed with an anxiety or stress disorder during service.  
Furthermore, the post-service medical evidence was negative 
for a medical opinion that etiologically related an anxiety 
or stress disorder to the veteran's period of service.  

The Board finds that the evidence received since the Board's 
decision in December 1994 is not sufficient to reopen the 
claim because by itself, or when considered with previous 
evidence of record, is not so significant that it must be 
considered in order to decide the merits of the claim seeking 
service connection for an anxiety and stress disorder nor 
does it bear directly and substantially upon the specific 
matter under consideration, i.e., whether an anxiety or 
stress disorder began during his military service or was 
caused by it.  While the evidence may be new, it is not 
material to that question; that is, there is no competent 
medical opinion or relating to it.  Accordingly, the Board 
concludes that the veteran has not submitted evidence that is 
new and material and that the claim to reopen the issue of 
service connection for an anxiety and stress disorder must be 
denied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree if 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2004). Arthritis is among the chronic diseases for 
which the presumption is granted. 38 C.F.R. § 3.309(a) 
(2004).

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability. In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2004).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service records do not show treatment for or a 
diagnosis of a low back disorder.  The Board finds that the 
service medical records, as a whole, provide very negative 
evidence against this claim.

The post-service medical evidence consists of VA and non-VA 
outpatient treatment and examination reports.  According to 
recent medical evidence, the veteran has been diagnosed with 
a low back disorder resulting in pain.  X-ray studies have 
shown degenerative disc disease.
 
The Board notes that the post-service medical evidence does 
not contain an opinion that links a low back disorder to the 
veteran's service.

In sum, with respect to the claim for a low back disorder, 
the veteran has not demonstrated continuity of symptomatology 
sufficient to establish service connection under 38 C.F.R. 
§ 3.303(b).  The medical evidence reflects that the veteran's 
low back problems didn't  begin until many years after he was 
discharged from service.  There is no competent medical 
opinion or x-ray evidence that the veteran had a low back 
disorder during service, or arthritis within a year from 
discharge.  There is no basis for consideration under 38 
C.F.R. § 3.307, 3.309 in that arthritis of the lumbar spine 
was not shown during the initial post-service year.

The Board further finds that the preponderance of the medical 
evidence is against a finding that any degenerative disc 
disease of the low back is causally connected with his 
service-connect foot and ankle disabilities.  

According to a July 2002 treatment record, Dr. G.B.F. found 
that the veteran had low back pain secondary to a motor 
vehicle accident that he was involved in several months 
earlier.

The Board notes that Dr. G.B.F. noted in a prior August 2001 
outpatient record that the veteran's decreased flexion and 
limitation of the low back may be due to the veteran's 
bilateral foot disorder.  Dr. G.B.F., however, provided no 
additional medical basis or elaboration of this statement.  
After considering the treatment records provided by Dr. 
G.B.F., as well as the VA outpatient treatment records, the 
Board finds that this August 2001 statement lacks probative 
value.  The private and VA treatment records provide no 
credible causal connection between the veteran's low back 
disorder and his service-connected foot and ankle disorders.  

The veteran, as a layperson, is not competent to provide a 
nexus opinion linking a service-connected disorder to a 
nonservice-connected one.  Thus, there is no basis of 
entitlement to secondary service connection 38 C.F.R. § 
3.310. 

After carefully reviewing all the evidence, it is the Board's 
judgment that the weight of the credible evidence 
demonstrates that the veteran's current low back disorder 
became manifest only years after his service and as a result 
of a post-service injury due to a motor vehicle accident, not 
residual to service.  As the preponderance of the evidence is 
against the veteran's claims of service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

This appeal contains initial ratings assigned for the ankles 
after the RO awarded service connection. Accordingly, the 
entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999).

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004), which provides that a 20 percent 
evaluation is warranted if the disability is moderately 
severe, and a 30 percent evaluation is warranted if the 
disability is severe. A note to this code provides that if it 
is determined that there is actual loss of use of the foot, 
then a rating of 40 percent is for assignment.

The terms "mild," "moderate" and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. §§ 
4.2, 4.6 (2004).

Ankle disorders are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Limited motion of the ankle will be 
rated as 10 percent disabling if moderate.  Marked limitation 
of motion warrants a 20 percent rating.  38 C.F.R. Part 4, 
Code 5271 (2004). This is the highest rating permitted under 
this diagnostic code.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2004).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40 (2003); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2004).

a.  Factual background

A private x-ray report from May 2000 indicates that the 
veteran's left ankle was stable with no evidence of acute 
fracture.  There was a foreshortening of the proximal 
phalanx, 4th digit, which may have been post-surgical, but no 
acute abnormalities notes.  The right foot and ankle study 
revealed extensive hypertrophy of the os talus was noted on 
the lateral view.  There were post-surgical and secondary 
degenerative changes involving the 4th metatarsophalangeal 
joint with no acute abnormalities.

According to a January 2000 VA x-ray examination report the 
veteran had mild degenerative changes with previous surgery 
of the right fourth metatarsal phalangeal joint.

VA examined the veteran's feet in May 2000.  The veteran 
complained that he experienced pain on weight bearing.  He 
tried to walk on the inner border of both feet secondary to 
pain along the lateral aspect of both feet without weight 
bearing.  He reported that he was last able to work in 1995.  
Physical examination revealed that he moved about slowly with 
a cane and a demonstrated limp on the left side.  The ankles 
revealed no redness, heat or swelling.  Both ankles had 
dorsiflexion to neutral with the knee in full extension.  
With the knee flexed, both ankles had dorsiflexion to 10 
degrees; plantar flexion was to 25 degrees bilaterally.  The 
veteran demonstrated guarding throughout the examination.  
There was tenderness to palpation on the lateral aspect of 
both ankles.  The examiner was unable to demonstrate any 
definite instability on the anterior dorsum of the feet or 
ankle.  The feet revealed a well-healed surgical scar on the 
dorsa of the fourth toes.  No corn formation was noted 
between the fourth and fifth toes.  There appeared to be 
slight shortening of the fourth toes.  He had tenderness to 
palpation along the undersurface of the metatarsal heads of 
the fourth and fifth toes bilaterally.  A hammertoe deformity 
of the right third toe was noted.  Otherwise, he appeared to 
have a full passive range of motion of the toes.  No plantar 
callosity formation was noted.  He had palpable pulses in 
both feet.  The examiner's impression was: foot pain with a 
history of chronic lesions between the fourth and fifth toes, 
status post hemiphalangectomy,  avascular necrosis of the 
feet, and bilateral ankle sprains.  The examiner commented 
that the veteran had pain on range of motion testing as 
noted.  Pain could further limit functional ability during 
flare-ups or with increased use as described, although it was 
not feasible to attempt to express these in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.

A June 2000 VA x-ray study of the ankles revealed a normal 
study.  An x-ray study of the feet revealed a normal study.

In June 2000, the veteran was referred for VA rehabilitation.  
The examiner recommended that the veteran be fitted for 
special shoes.  

VA examined the veteran in February 2002.  Physical 
examination revealed no evidence of redness, heat, or 
swelling of the ankles or feet.  The ankle had 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion with 
complaints of pain on motion.  There was a well-healed 
surgical scar at the dorsal base of the right fourth toe.  He 
had hammertoe deformities of the second and third toes with 
the second being a somewhat flexible deformity and the 
deformity of the third toe with a 20-degree flexion 
contracture of the PIP joint.  There were no plantar 
callosities noted.  There was tenderness to palpation of the 
lateral aspect of the metatarsal pad as well as over the heel 
pad region.  He had a palpable dorsalis pedis pulse.  
Examination of the left foot and ankle revealed no evidence 
of redness, heat, or swelling.  There was tenderness to 
palpation over the lateral aspect of the ankle.  The ankle 
had 15 degrees of dorsiflexion, 35 degrees of plantar flexion 
with pain on motion.  There was a well-healed surgical scar 
at the base of the fourth toe.  The examiner provided the 
following impressions.  The veteran had bilateral foot pain 
and residual sprains of the ankles.  There was pain on 
motion.  While the pain would certainly limit functional 
ability during flare-ups, it was not feasible to express this 
in terms of additional limitation of motion, as these matters 
could not be determined with any degree of medical certainty.  
The veteran obviously would be rather markedly restricted in 
his ability to do work related to standing, walking, 
climbing, or walking.

In a September 2002 letter, the Social Security 
Administration (SSA) notified the veteran that it had found 
that he had met the medical requirements for disability 
payments, but it had not made a decision with respect to non-
medical requirements.

In an undated document, the Social Security Administration 
(SSA) granted disability benefits based on foot trouble, 
ankle trouble, hand trouble, a head concussion, headaches, 
depression, back trouble, and neck trouble effective January 
1997.

According to an October 2003 report of telephone contact, SSA 
informed VA that it could not locate the veteran's file after 
diligent searches.

Private physical therapy records from 2000 reveal treatment 
essentially for low back pain, but not his service-connected 
foot and ankle disorder.

According to private treatment records, G.B.F., D.O., treated 
the veteran for his physical disorders.  According to an 
August 2001 outpatient record, Dr. G.B.F. noted that the 
veteran's decreased flexion and limitation of the low back 
may be due to the veteran's bilateral foot disorder.  
According to a July 2002 treatment record, Dr. G.B.F. found 
that the veteran had low back pain secondary to a motor 
vehicle accident several months earlier.

b.  Ankle disorders

The veteran's ankles are initially rated as 10 percent 
disabling for moderate limitation of motion pursuant to 
Diagnostic Code 5271 for each ankle.  The Board continues 
finds that a rating in excess of 10 percent for either ankle 
is not warranted because the evidence fails to more nearly 
approximate the criteria for the next highest rating.  The 
evidence during this appeal fails to show marked limitation 
of motion of either ankle.

The VA outpatient treatment and examination records fail to 
show more than moderate limitation of motion.  The same is 
true for the non-VA medical evidence, which is of record.

The February 2002 VA examination reports indicates that the 
veteran had flexion to 35 degrees and dorsiflexion to 10 
degrees with complaints of pain.  The Board finds that this 
evidence more nearly approximate the criteria for moderate 
limitation of motion of the ankles.

c.  Foot disorders

The veteran is currently in receipt of a 30 percent rating 
(representative of severe impairment) under Diagnostic Code 
5284 for right foot pain with chronic lesions; and a 20 
percent rating (representative of moderately-severe 
impairment) under Diagnostic Code 5284 for left foot pain 
with chronic lesions.  

The Board finds that a rating in excess of 30 percent is not 
warranted for the right foot because that is the maximum 
rating for this disorder.  A rating in excess of 20 percent 
is not warranted for the left foot because the evidence fails 
to more nearly approximate severe impairment.  The evidence 
of record reveals that the veteran has a painful left foot, 
but it has not been described in terms of severe impairment. 

To warrant a 30 percent rating under Diagnostic Code 5284, 
the veteran would have to demonstrate overall impairment that 
is severe.  None of the competent medical evidence of record 
describes the veteran's individual symptoms or overall 
disability level as severe for the left foot.  Here the Board 
emphasizes that the VA February 2002 examination report 
clearly sets out the lack of any additional pain or other 
functional impairment with repetitive motion.  Recent VA 
outpatient records note, at most pain described as no more 
than moderate.  Thus, the competent medical evidence does not 
show that the veteran's left foot disability more nearly 
results in a severe degree of impairment.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of right ankle ankylosis, which 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
[citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 
1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992)).  No other diagnostic codes that allow for a higher 
evaluation are shown to be applicable based on the nature of 
the symptoms complained of by the veteran and documented in 
the medical evidence of record.

Lastly, the Board has considered whether this matter should 
be referred to the Director of the Compensation and Pension 
Services for extraschedular consideration. An extraschedular 
disability rating is warranted if a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable. 38 C.F.R. § 
3.321(b)(1) (2004).

The evidence of record does not reveal that the veteran has 
required recent hospitalization for his foot disabilities. 
Moreover, the Board finds that the manifestations of the 
veteran's foot disabilities are not unusual, rather, they are 
the sort of symptoms identified in the Rating Schedule. 
Factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Rating 
Schedule and provided for in the 20 percent schedular 
evaluations currently assigned to the veteran's foot 
disabilities. What the veteran has not shown in this case is 
that his foot disabilities, in and of themselves, result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate. Accordingly, referral for 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

IV.  TDIU 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
that would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The appellant is currently is service connected for a right 
ankle disorder, evaluated as 10 percent disabling; a left 
ankle disorder, evaluated as 10 percent disabling; a right 
foot disorder with chronic lesions, evaluated as 30 percent 
disabling; and a left foot disorder with chronic lesions, 
evaluated as 20 percent disabling, for a combined total of 60 
percent disabling.  Therefore, he does not meet the minimum 
schedular criteria for a TDIU.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service-connected disabilities.  He is considered 
disabled by the Social Security Administration, but that is 
based on a number of nonservice-connected disorders.  When 
applying for disability benefits, the appellant based his 
claim to SSA on service-connected and nonservice-connected 
disorders.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of his service-connected conditions.  

The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
appellant is unable to engage in prolonged physical activity 
as a result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disabilities alone make him unemployable.  There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the appellant's service-connected 
disorders.  Again, no medical professional has ever indicated 
that any of the appellant's service-connected disorders has 
rendered him unemployable. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

V.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran filed his claims for ratings in excess of those 
assigned for his ankles and feet prior to the enactment of 
the VCAA.  The RO issued a VCAA notice letter in November 
2002 regarding the increased rating issues as well as the 
issues of service connection for a low back disorder on a 
secondary basis, whether to reopen service connection for an 
anxiety/stress disorder, and for a TDIU.  This letter was 
issued after the RO had originally decided these issues.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The November 2002 letter advised the veteran what information 
and evidence was needed to substantiate these claims.  The 
letters also advised him what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in November 2002 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SOC and SSOCs were provided to the veteran in May 2003, 
which contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  VA 
outpatient records are in the file for treatment for his 
claimed disorders.  The RO also requested private treatment 
records identified by the veteran, and he submitted other 
private treatment records.  The Board is not aware of a basis 
for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
February 2002 and August 2004, and the evidence does not 
persuade there has been a material change in the severity of 
the veteran's ankle or foot disorders since he was last 
examined.  The VA treatment and non-VA treatment records do 
not suggest an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly and accurately

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
currently diagnosed ankle or foot disorder has caused or 
aggravated the veteran's low back disorder.  This is 
discussed in more detail below. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for anxiety and stress 
is not reopened.

Service connection for a low back disorder, including on a 
secondary basis, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left ankle strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right ankle strain is denied.

Entitlement to an evaluation in excess of 30 percent for 
right foot pain with chronic lesions is denied.

Entitlement to an evaluation in excess of 20 percent for left 
foot pain with chronic lesions is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


